Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing PRINCIPAL VARIABLE CONTRACTS FUNDS, INC. (the Fund) ACCOUNTS OF THE FUND Equity Accounts Fixed-Income Accounts Diversified International Account Bond & Mortgage Securities Account (f/k/a Bond Account) Equity Income Account (f/k/a Equity Income Account I) Government & High Quality Bond Account International Emerging Markets Account Income Account International SmallCap Account Money Market Account LargeCap Blend Account II (f/k/a LargeCap Blend Account) Mortgage Securities Account LargeCap Growth Account (f/k/a Growth Account) Short-Term Bond Account LargeCap Growth Account I (f/k/a Equity Growth Account) Short-Term Income Account LargeCap S&P 500 Index Account (f/k/a LargeCap Stock Index Account) LargeCap Value Account (f/k/a Capital Value Account) Asset Allocation Accounts LargeCap Value Account III (f/k/a LargeCap Value Account) Asset Allocation Account MidCap Blend Account (f/k/a MidCap Account) Balanced Account MidCap Growth Account I (f/k/a MidCap Growth Account) Principal LifeTime Accounts MidCap Stock Account 2010 Account MidCap Value Account II (f/k/a MidCap Value Account) 2020 Account Real Estate Securities Account 2030 Account SmallCap Blend Account (f/k/a SmallCap Account) 2040 Account SmallCap Growth Account II (f/k/a SmallCap Growth Account) 2050 Account SmallCap Value Account I (f/k/a SmallCap Value Account) Strategic Income Account West Coast Equity Account Strategic Asset Management Portfolios Balanced Portfolio Conservative Balanced Portfolio Conservative Growth Portfolio Flexible Income Portfolio Strategic Growth Portfolio This prospectus describes a mutual fund organized by Principal Life Insurance Company ® (Principal Life). The Fund provides a choice of investment objectives through the Accounts listed above. The date of this Prospectus is May 1, 2009. As with all mutual funds, neither the Securities and Exchange Commission ("SEC") nor any State Securities Commission has approved or disapproved of these securities or determined whether this prospectus is accurate or complete. It is a criminal offense to represent otherwise. TABLE OF CONTENTS ACCOUNT DESCRIPTIONS 4 Asset Allocation Account 7 Balanced Account 10 Bond & Mortgage Securities Account (f/k/a Bond Account) 13 Diversified International Account 16 Equity Income Account (f/k/a Equity Income Account I) 19 Government & High Quality Bond Account 22 Income Account 25 International Emerging Markets Account 28 International SmallCap Account 31 LargeCap Blend Account II (f/k/a (LargeCap Blend Account) 34 LargeCap Growth Account (f/k/a Growth Account) 37 LargeCap Growth Account I (f/k/a Equity Growth Account) 40 LargeCap S&P 500 Index Account (f/k/a LargeCap Stock Index Account) 43 LargeCap Value Account (f/k/a Capital Value Account) 46 LargeCap Value Account III (f/k/a LargeCap Value Account) 49 MidCap Blend Account (f/k/a MidCap Account) 52 MidCap Growth Account I (f/k/a MidCap Growth Account) 55 MidCap Stock Account 58 MidCap Value Account II (f/k/a MidCap Value Account) 61 Money Market Account 64 Mortgage Securities Account 67 Principal LifeTime Accounts 70 Principal LifeTime 2010 Account 73 Principal LifeTime 2020 Account 75 Principal LifeTime 2030 Account 77 Principal LifeTime 2040 Account 79 Principal LifeTime 2050 Account 81 Principal LifeTime Strategic Income Account 83 Real Estate Securities Account 85 Short-Term Bond Account 88 Short-Term Income Account 91 SmallCap Blend Account (f/k/a SmallCap Account) 94 SmallCap Growth Account II (f/k/a SmallCap Growth Account) 97 SmallCap Value Account I (f/k/a SmallCap Value Account) Strategic Asset Management Portfolios Flexible Income Portfolio Conservative Balanced Portfolio Balanced Portfolio Conservative Growth Portfolio Strategic Growth Portfolio West Coast Equity Account CERTAIN INVESTMENT STRATEGIES AND RELATED RISKS PRICING OF ACCOUNT SHARES DIVIDENDS AND DISTRIBUTIONS MANAGEMENT OF THE FUND 2 Principal Variable Contracts Funds, Inc. 1-800-852-4450 DISTRIBUTION PLAN AND ADDITIONAL INFORMATION REGARDING INTERMEDIARY COMPENSATION GENERAL INFORMATION ABOUT AN ACCOUNT Frequent Trading and Market Timing (Abusive Trading Practices) Eligible Purchasers Shareholder Rights Purchase of Account Shares Sale of Account Shares Restricted Transfers Financial Statements TAX INFORMATION FINANCIAL HIGHLIGHTS APPENDIX ASUMMARY OF PRINCIPAL RISKS APPENDIX BDEFINITIONS OF THE INDICES REFERENCED IN THIS PROSPECTUS APPENDIX CDESCRIPTION OF BOND RATINGS ADDITIONAL INFORMATION Principal Variable Contracts Funds, Inc. 3 www.principalfunds.com ACCOUNT DESCRIPTIONS Principal Variable Contracts Funds, Inc. (the Fund) is made up of several investment portfolios (Accounts). Each Account has its own investment objective. The Funds principal underwriter is Principal Funds Distributor, Inc. (the Distributor). The Fund has hired Principal Management Corporation (Principal)* to provide investment advisory and other services to each of the Accounts. The Sub-Advisors and the Account each sub-advises are: Sub-Advisor Account(s) AllianceBernstein L.P. LargeCap Value III Columbus Circle Investors* LargeCap Growth Edge Asset Management, Inc.* Equity Income Income MidCap Stock Mortgage Securities Short-Term Income Strategic Asset Management Portfolios West Coast Equity Emerald Advisers, Inc. SmallCap Growth II Essex Investment Management Company, LLC SmallCap Growth II Jacobs Levy Equity Management, Inc. MidCap Value II J.P. Morgan Investment Management, Inc. SmallCap Value I Mellon Capital Management Corporation MidCap Growth I SmallCap Value I Morgan Stanley Investment Management, Inc. Asset Allocation Principal Global Investors, LLC* Balanced Bond & Mortgage Securities LargeCap Value Diversified International Government & High Quality Bond International Emerging Markets International SmallCap LargeCap S&P 500 Index MidCap Blend Money Market Principal LifeTime Accounts Short-Term Bond SmallCap Blend Principal Real Estate Investors, LLC* Real Estate Securities T. Rowe Price Associates, Inc. LargeCap Growth I LargeCap Blend II UBS Global Asset Management (Americas), Inc. SmallCap Growth II Westwood Management Corp LargeCap Value III * Principal Management Corporation; Columbus Circle Investors; Edge Asset Management, Inc. Principal Global Investors, LLC; Principal Real Estate Investors, LLC; and Principal Funds Distributor, Inc. are affiliates of Principal Life Insurance Company and with it are subsidiaries of Principal Financial Group, Inc. and members of the Principal Financial Group ® . All of the Accounts described in this prospectus offer Class 1 shares. Certain of the Accounts described in this prospectus also offer Class 2 shares. 4 ACCOUNT DESCRIPTIONS Principal Variable Contracts Funds, Inc. 1-800-852-4450 Main Strategies and Risks Each Accounts investment objective is described in the summary description of each Account. The Board of Directors may change an Accounts investment objective or investment strategies without a shareholder vote if it determines such a change is in the best interests of the Account. If there is a material change to the Accounts investment objective or investment strategies, you should consider whether the Account remains an appropriate investment for you. There is no guarantee that an Account will meet its investment objective. The summary of each Account also describes each Accounts primary investment strategies (including the type or types of securities in which the Account invests), any policy of the Account to concentrate in securities of issuers in a particular industry, group of industries or geographical region and the main risks associated with an investment in the Account. A more detailed discussion of risks appears later in the Prospectus under the caption Certain Investment Strategies and Related Risks. Each Account is designed to be a portion of an investors portfolio. None of the Accounts is intended to be a complete investment program. You should consider the risks of each Account before making an investment and be prepared to maintain the investment during periods of adverse market conditions. The value of your investment in an Account changes with the value of the investments held by that Account. Many factors affect that value, and it is possible that you may lose money by investing in the Accounts. Factors that may adversely affect a particular Account as a whole are called principal risks. The principal risks of investing in the Accounts are stated as to each Account in the Accounts description. Each Account is also subject to risk of being an underlying fund to the extent a Principal LifeTime Account or Strategic Asset Management Portfolio invests in the Account. Additional descriptions of the risks associated with investing in the Accounts are provided in Certain Investment Strategies and Risks and in Appendix A to this prospectus. Investment Results A bar chart and a table are included with the description of each Account that has annual returns for a full calendar year. They show the Accounts annual returns and its long-term performance. The chart shows how the Accounts performance has varied from year-to-year. The table compares the Accounts performance over time to that of: a broad-based securities market index (An index measures the market price of a specific group of securities in a particular market or securities in a market sector. You cannot invest directly in an index. An index does not have an investment advisor and does not pay any commissions or expenses. If an index had expenses, its performance would be lower.); and an average of mutual funds with a similar investment objective and management style (The averages used are prepared by independent statistical services.). An Accounts past performance is not necessarily an indication of how the Account will perform in the future. Performance figures for the Accounts do not include any separate account expenses, cost of insurance or other contract-level expenses. Total returns for the Accounts would be lower if such expenses were included. The prospectus contains information on the historical performance of each Accounts Class 1 and, for those Accounts that issue them, Class 2 shares. Performance for periods prior to the date on which an Accounts Class 2 shares began operations, January 8, 2007, is based on the performance of the Accounts Class 1 shares adjusted to reflect the expenses of the Accounts Class 2 shares. The adjustments result in performance that is no higher than the historical performance of the applicable Class 1 shares. The performance information for Class 1 and Class 2 shares of each of the Equity Income, MidCap Stock, Mortgage Securities, Short-Term Income, and West Coast Equity Accounts, and each of the Strategic Asset Management Portfolios, reflect the historical performance of a predecessor fund acquired by each such Account in connection with a shareholder-approved reorganization. The performance of the Class 2 shares of each predecessor fund, for the periods prior to its introduction, is based on the historical returns of the Class 1 shares of the predecessor fund adjusted to reflect the higher operating expenses for the Class 2 shares. The adjustment results in performance that is no higher than the historical performance of the applicable Class 1 shares. Call Principal Variable Contracts Funds, Inc. at 1-800-852-4450 to get the current 7-day yield for the Money Market Account. Principal Variable Contracts Funds, Inc. ACCOUNT DESCRIPTIONS 5 www.principalfunds.com Fees and Expenses The annual operating expenses for each Account are deducted from that Accounts assets. Each Accounts operating expenses are shown following each Accounts description and are stated as a percentage of Account assets. These fees and expenses do not include the effect of any sales charges, separate account expenses or other contract level expenses which may be applied at the variable life insurance or variable annuity product level. If such charges were included, overall expenses would be higher and performance would be lower. The description of each Account includes examples of the costs associated with investing in the Account. The examples are intended to help you compare the cost of investing in a particular Account with the cost of investing in other mutual funds. The examples assume you invest $10,000 in the Account for the time periods indicated and then redeem all of your shares at the end of those periods. The examples shown would not change, however, if you continued to hold all of your shares at the end of those periods. The examples also assume that your investment has a 5% total return each year and that the Accounts operating expenses remain the same. Your actual costs of investing in a particular Account may be higher or lower than the costs assumed for purposes of the examples. NOTE: No salesperson, dealer or other person is authorized to give information or make representations about an Account other than those contained in this Prospectus. Information or representations not contained in this prospectus may not be relied upon as having been made by the Principal Variable Contracts Funds, an Account, Principal, any Sub- Advisor, or the Distributor. 6 ACCOUNT DESCRIPTIONS Principal Variable Contracts Funds, Inc. 1-800-852-4450 A SSET A LLOCATION A CCOUNT Sub-Advisor(s): Morgan Stanley Investment Management Inc. (Morgan Stanley Investment Management) Objective: The Account seeks to generate a total investment return consistent with preservation of capital. Investor Profile: The Account may be an appropriate investment for investors seeking a moderate risk approach towards long-term growth. Main Strategies and Risks The Account invests in a portfolio of securities that is broadly diversified by asset class, global region, country, economic sector, and currency. The Accounts portfolio manager makes broad asset allocation decisions and delegates responsibility for selection of specific individual securities to the internal, active management teams of the Sub-Advisor, Morgan Stanley Investment Management. In deciding how to allocate the Accounts assets, Morgan Stanley Investment Management assesses three sets of factors: the relative value of the stock, bond and money markets in the various regions, countries, and economic sectors; the long-term dynamic forces that are driving economies, economic sectors, and companies; and the short-term technical forces that are affecting market pricing. Factors evaluated include growth rates in gross domestic product, inflation and corporation earnings, labor market conditions, interest rate levels, sales growth, return on equity, dividend yields, price to book ratios, and currency valuations. From time-to-time, Morgan Stanley Investment Management changes the Accounts allocation of assets in various ways, including by asset class, global region, country, economic sector, and currency, in order to keep the portfolio in alignment with its global investment outlook. The Account may actively trade portfolio securities in an attempt to achieve its investment objective. Allocation among asset classes is designed to lessen overall investment risk by diversifying the Accounts assets among different types of investments in different markets. Morgan Stanley Investment Management reallocates among asset classes and eliminates asset classes for a period of time, when in its judgment the shift offers better prospects of achieving the investment objective of the Account. Under normal market conditions, abrupt reallocations among asset classes will not occur. Morgan Stanley Investment Management does not allocate a specific percentage of the Accounts assets to a class. Over time, it expects the asset mix to be within the following ranges: 25% to 75% in equity securities; 20% to 60% in fixed-income securities; and 0% to 40% in money market instruments. The Account may invest up to 25% of its assets in foreign securities. The Account may invest in high yield securities in an attempt to achieve its investment objective. The Account may invest in small cap stocks, which as of December 31, 2008 ranged between $0.01 billion and $3.3 billion, as defined by the Russell 2000 ® Index. The Account may invest in mid cap stocks, which as of December 31, 2008 ranged between $0.02 billion and $14.9 billion, as defined by the Russell Midcap Index. Allowable instruments include individual securities (stocks, without regard to the market capitalization of the issuing company, and bonds), equity and interest rate futures, currency forward contracts, futures contracts, fixed-income structured products, and listed options. The Account may purchase securities issued as part of, or a short period after, companies initial public offerings and may at times dispose of those shares shortly after their acquisition. Morgan Stanley Investment Management may utilize currency contracts, currency or index futures, or other derivatives for hedging or other purposes, including modifying the Accounts exposure to various currency, equity, or fixed-income markets. The Account may lend its portfolio securities to brokers, dealers and other financial institutions. Principal Variable Contracts Funds, Inc. ACCOUNT DESCRIPTIONS 7 www.principalfunds.com Among the principal risks (defined in Appendix A) of investing in the Account are:  Active Trading Risk  Asset Allocation Risk  Derivatives Risk  Equity Securities Risk  Exchange Rate Risk  Fixed-Income Securities Risk  Foreign Securities Risk  High Yield Securities Risk  Initial Public Offerings Risk  Liquidity Risk  Management Risk  Market Risk  Mid Cap Stock Risk  Securities Lending Risk  Small Company Risk  U.S. Government Securities Risk  U.S. Government Sponsored Securities Risk Morgan Stanley Investment Management has been the Accounts Sub-Advisor since its inception. An Accounts past performance is not necessarily an indication of how the Account will perform in the future. Performance figures for the Accounts do not include any separate account expenses, cost of insurance, or other contract-level expenses. Total returns for the Accounts would be lower if such expenses were included. Calendar Year Total Returns (%) as of 12/31 each year (Class 1 Shares) The year-to-date return as of March 31, 2009 is -6.97% Highest return for a quarter during the period of the bar chart above: Q2 03 Lowest return for a quarter during the period of the bar chart above: Q3 02 -12.41 Average Annual Total Returns (%) For the periods ended December 31, 2008 Past 1 Year Past 5 Years Past 10 Years Asset Allocation Account - Class 1 -24.84% 1.69% 2.99% S&P 500 Index -37.00 -2.19 -1.38 Barclays Capital Aggregate Bond Index 5.24 4.65 5.63 MSCI EAFE (Europe, Australia, Far East) Index NDTR D -43.38 1.66 0.80 Morningstar Moderate Allocation Category Average -28.00 -0.60 1.19 (1) Index performance does not reflect deductions for fees, expenses, or taxes. The additional indices are used to display the performance of the various asset classes used by the Account. Fees and Expenses of the Account These fees and expenses do not include the effect of any sales charge, separate account expenses or other contract level expenses which may be applied at the variable life insurance or variable annuity product level. If such charges fees were included, overall expenses would be higher and would lower the Accounts performance. 8 ACCOUNT DESCRIPTIONS Principal Variable Contracts Funds, Inc. 1-800-852-4450 Annual Account Operating Expenses (expenses that are deducted from the Account assets) as a Percentage of Average Daily Net Assets For the year ended December 31, 2008 Class 1 Management Fees 0.80% Other Expenses 0.08 Acquired Fund Fees and Expenses 0 Total Annual Account Operating Expenses 0.90% (1) Other Expenses have been restated to reflect expenses being deducted from current assets. Example This Example is intended to help you compare the cost of investing in the Account with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Account for the time periods indicated and then redeem all of your shares at the end of those periods. The expenses shown below would not change, however, if you continued to hold all of your shares at the end of the periods shown. The Example also assumes that your investment has a 5% return each year and that the Accounts operating expenses remain the same. If separate account expenses and contract level expenses were included, expenses would be higher. Although your actual costs may be higher or lower, based on these assumptions your cost would be: Number of years you own your shares 1 3 5 10 Asset Allocation Account - Class 1 $92 $287 $498 $1,108 Principal Variable Contracts Funds, Inc. ACCOUNT DESCRIPTIONS 9 www.principalfunds.com B ALANCED A CCOUNT Sub-Advisor(s): Principal Global Investors, LLC (PGI) Objective: The Account seeks to generate a total return consisting of current income and capital appreciation. Investor Profile: The Account may be an appropriate investment for investors seeking current income as well as long-term growth of capital. Main Strategies and Risks The Account seeks growth of capital and current income by investing primarily in common stocks and corporate bonds. It may also invest in other equity securities, government bonds and notes (obligations of the U.S. government or its agencies or instrumentalities), and cash. Though the percentages in each category are not fixed, common stocks generally represent 40% to 70% of the Accounts assets. The remainder of the Accounts assets is invested in bonds and cash. The Account may invest up to 25% of its assets in foreign securities, and up to 10% of its assets in below investment grade securities (junk bonds). The Account may engage in certain options transactions, enter into financial futures contracts, and related options for the purpose of portfolio hedging, and enter into currency forwards or futures contracts, and related options for the purpose of currency hedging. The Account may, but is not required to, use derivative instruments (derivatives) for risk management purposes or as part of the Accounts investment strategies. Examples of derivatives include options, futures, swaps, and forward currency exchange agreements. The Account may use derivatives to earn income and enhance returns, to manage or adjust the risk profile of the Account, to replace non-traditional direct investments, or to obtain exposure to certain markets. The Account may invest in small cap stocks, which as of December 31, 2008 ranged between $0.01 billion and $3.3 billion, as defined by the Russell 2000 ® Index. The Account may invest in mid cap stocks, which as of December 31, 2008 ranged between $0.02 billion and $14.9 billion, as defined by the Russell Midcap Index. The Account is actively managed and prepared to invest in securities, sectors, or industries differently from the benchmark. The account may actively trade securities in an attempt to achieve its objective. The Account may lend its portfolio securities to brokers, dealers and other financial institutions. PGI utilizes an asset allocation approach to the management and development of a diversified balanced account. The strategy incorporates a wide range of asset classes and investment styles with primary emphasis placed on equity versus fixed income allocation decisions. Secondary focus is then placed on growth versus value, large cap versus small cap, and domestic versus international equity exposure. Strategic or long-term asset class targets are determined with gradual adjustments to the mix to enhance risk-adjusted results over time. Any asset allocation adjustments fall within a predetermined range and do not deviate by more than 10% of the long-term asset class targets. All marginal shifts in the asset mix are based on a consistent three-dimensional analytical framework. First, securities are reviewed based on price, earnings, and yield measures relative to long-term historical norms. Next, fundamental economic and market conditions are analyzed to identify opportunities, and finally, market trends are used to compare relative price strength and investor sentiment. During the fiscal year ended December 31, 2008, the average ratings of the funds fixed income assets, based on market value at each month-end, were as follows (all ratings are by Moodys): 64.95% in securities rated Aaa 3.34% in securities rated Ba 0.00% in securities rated C 5.45% in securities rated Aa 2.28% in securities rated B 0.01% in securities rated D 7.95% in securities rated A 0.24% in securities rated Caa 0.41% in securities not rated 15.36% in securities rated Baa 0.01% in securities rated Ca 10 ACCOUNT DESCRIPTIONS Principal Variable Contracts Funds, Inc. 1-800-852-4450 Among the principal risks (defined in Appendix A) of investing in the Account are:  Active Trading Risk  Asset Allocation Risk  Derivatives Risk  Portfolio Duration Risk  Equity Securities Risk  Exchange Rate Risk  Fixed-Income Securities Risk  Foreign Securities Risk  High Yield Securities Risk  Liquidity Risk  Management Risk  Market Risk  Mid Cap Stock Risk  Securities Lending Risk  Small Company Risk  U.S. Government Securities Risk  U.S. Government Sponsored Securities Risk PGl has been the Accounts Sub-Advisor since its inception. An Accounts past performance is not necessarily an indication of how the Account will perform in the future. Performance figures for the Accounts do not include any separate account expenses, cost of insurance, or other contract-level expenses. Total returns for the Accounts would be lower if such expenses were included. Calendar Year Total Returns (%) as of 12/31 each year (Class 1 Shares) The year-to-date return as of March 31, 2009 is -7.66% Highest return for a quarter during the period of the bar chart above: Q2 03 Lowest return for a quarter during the period of the bar chart above: Q4 08 -17.87 Average Annual Total Returns (%) For the periods ended December 31, 2008 Past 1 Year Past 5 Years Past 10 Years Balanced Account - Class 1 -30.92% -0.95% -0.64% S&P 500 Index -37.00 -2.19 -1.38 Barclays Capital Aggregate Bond Index 5.24 4.65 5.63 60% S&P 500 Index/40% Barclays Capital Aggregate Bond Index -20.91 1.10 1.93 Morningstar Moderate Allocation Category Average -28.00 -0.60 1.19 (1) Index performance does not reflect deductions for fees, expenses, or taxes. The additional indices are used to display the performance of the various asset classes used by the Account. Principal Variable Contracts Funds, Inc. ACCOUNT DESCRIPTIONS 11 www.principalfunds.com Fees and Expenses of the Account These fees and expenses do not include the effect of any sales charge, separate account expenses or other contract level expenses which may be applied at the variable life insurance or variable annuity product level. If such charges or fees were included, overall expenses would be higher and would lower the Accounts performance. Annual Account Operating Expenses (expenses that are deducted from Account assets) as a Percentage of Average Daily Net Assets For the year ended December 31, 2008 Class 1 Management Fees 0.60% Other Expenses 0.09 Acquired Fund Fees and Expenses 0 Total Annual Account Operating Expenses 0.70% (1) Other Expenses have been restated to reflect expenses being deducted from current assets. Example This Example is intended to help you compare the cost of investing in the Account with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Account for the time periods indicated and then redeem all of your shares at the end of those periods. The expenses shown below would not change, however, if you continued to hold all of your shares at the end of the periods shown. The Example also assumes that your investment has a 5% return each year and that the Accounts operating expenses remain the same. If separate account expenses and contract level expenses were included, expenses would be higher. Although your actual costs may be higher or lower, based on these assumptions your cost would be: Number of years you own your shares 1 3 5 10 Balanced Account - Class 1 $72 $224 $390 $871 12 ACCOUNT DESCRIPTIONS Principal Variable Contracts Funds, Inc. 1-800-852-4450 B OND & M ORTGAGE S ECURITIES A CCOUNT Sub-Advisor(s): Principal Global Investors, LLC (PGI) Objective: The Account seeks to provide as high a level of income as is consistent with preservation of capital and prudent investment risk. Investor Profile: The Account may be an appropriate investment for investors seeking diversification by investing in a fixed-income mutual fund. Main Strategies and Risks Under normal circumstances, the Account invests at least 80% of its net assets (plus any borrowings for investment purposes) in intermediate maturity fixed-income or debt securities rated BBB or higher by Standard & Poors Rating Service (S&P) or Baa or higher by Moodys Investors Service, Inc. (Moodys). The Account considers the term bond to mean any debt security. Under normal circumstances, the Account invests in: securities issued or guaranteed by the U.S. government or its agencies or instrumentalities; mortgage-backed securities representing an interest in a pool of mortgage loans; debt securities and taxable municipal bonds rated, at the time of purchase, in one of the top four categories by S&P or Moodys or, if not rated, in the opinion of PGI of comparable quality; securities issued or guaranteed by the governments of Canada (provincial or federal government) or the United Kingdom payable in U.S. dollars; up to 10% of non-U.S. dollar securities; and Eurodollar and Yankee Obligations The rest of the Accounts assets may be invested in: common and preferred stock that may be convertible (may be exchanged for a fixed number of shares of common stock of the same issuer) or may be non-convertible; or securities rated less than the four highest grades of S&P or Moodys (i.e. less than investment grade (commonly known as junk bonds)) but not lower than CCC-(S&P) or Caa3 (Moodys). The Account may also lend its portfolio securities to brokers, dealers and other financial institutions. PGI may, but is not required to, use derivative instruments (derivatives) for risk management purposes or as part of the Accounts investment strategies. Generally, derivatives are financial contracts whose value depends upon, or is derived from, the value of an underlying asset, reference rate, or index, and may relate to stocks, bonds, interest rates, currencies or currency exchange rates, and related indexes. Examples of derivatives include options, futures, swaps, and forward currency agreements. The Account may use derivatives to earn income and enhance returns, to manage or adjust the risk profile of the Account, to replace more traditional direct investments, or to obtain exposure to certain markets. The Account is actively managed and prepared to invest in securities, sectors, or industries differently from the benchmark. The Account may actively trade securities in an attempt to achieve its investment objective.
